THE CW NETWORK, LLC- 4KIDS ENTERTAINMENT, INC.

SATURDAY MORNING PROGRAMMING BLOCK

TERM SHEET

 

This term sheet (“Term Sheet”) will confirm the material terms of the agreement
entered into as of September 26, 2007, between 4Kids Entertainment, Inc., 1414
Avenue of the Americas, New York, NY 10019 (“Company”) and The CW Network, LLC,
3300 West Olive Ave., Burbank, CA 91505 (“The CW”) with respect to the
children’s programming block (the “Block”) broadcast on the CW network.

 

Other terms and conditions may be contained in a long form agreement consistent
with the terms of this Term Sheet and containing those customary provisions
contained in a more formal agreement of this type. Unless and until such time,
this Term Sheet, when countersigned by Company and The CW below, will be binding
on both parties.

 

1.

Grant of Rights

 

a.         Grant of Rights. Subject to the terms and conditions hereof, The CW
hereby grants to Company the exclusive right to provide and supply The CW with
all television series and specials, promotional announcements, interstitial
programs, additional programming elements, commercial advertisements, and any
other audiovisual elements (collectively, “Content”) that are broadcast in the
Block during the Term (as defined below). Subject to the terms and conditions
hereof, the Content will be made available and all necessary ancillary rights
will be granted to The CW for broadcasting, that is, transmission by its
affiliates over broadcast television facilities, retransmission by multi-channel
video programming distributors, and dissemination as a part of The CW Plus
stations and cable channels. Company may not "sub-lease" the Block in whole or
in part to any third parties without The CW’s prior written approval.

 

b.         Exhibition Rights. Company grants to The CW all rights necessary to
telecast, transmit and exhibit in the United States, its territories and
possessions, including English-speaking Puerto Rico (collectively “Territory”),
all Content which Company provides for inclusion in the Block (including without
limitation, national advertisements and promotional content).

 

2.

Term

 

a.         Initial Term. The initial term will be five (5) years beginning on
the first Saturday of The CW’s 2008/2009 Broadcast Year (as defined below) and
ending with the last Saturday of The CW’s 2012/2013 Broadcast Year. "Broadcast
Year" means the period which starts in September with the commencement, as
designated by The CW, of The CW's television season (not including previews,
“sneak peeks,” early premieres, etc.) and continues for fifty-two (52) weeks
until the commencement, as designated by The CW, of the following television
season in the following September.

 

 

 

--------------------------------------------------------------------------------



b.         Extension Options. The CW and Company will each have an option,
subject to the approval of the other party, to extend the initial term for two
Broadcast Years beginning on the first Saturday of The CW’s 2013/2014 Broadcast
Year and ending with the last Saturday of The CW’s 2014/2015 Broadcast Year. The
party that elects to exercise the option will deliver written notice of such
exercise to the other on or before January 15, 2012, but in no event before
September 15, 2011. The other party shall indicate its approval or disapproval
within ten (10) business days of receipt of the notice of exercise from the
electing party. If either party elects to exercise the foregoing option and the
other party approves, the initial term shall be extended for The CW’s 2013/2014
Broadcast Year and ending with the last Saturday of The CW’s 2014/2015 Broadcast
Year (which two (2) Broadcast Years shall comprise 104 weeks in the aggregate)
on the same terms and conditions as are set forth herein with respect to the
initial term.

 

c.         Term. For purposes of this Term Sheet, “Term” shall mean the initial
term and the extensions if exercised as provided in Paragraph 2.b. above.

 

3.

Broadcast Coverage

 

 

a.

National Coverage for the Block.

 

(i) Current National Coverage for the Block: As of the date hereof, the Block is
cleared in the designated market areas (“DMAs”) as defined by Nielsen Media
Research (“Nielsen”) as set forth in Exhibit A:

 

(a) Except as provided with respect to the DMAs of Atlanta, Sacramento,
Baltimore, Hartford, Raleigh, Birmingham, Norfolk, Memphis, Providence and
Burlington, the Block is broadcast in pattern on Saturday mornings between the
hours of 7 a.m. through 12 noon.

 

(b) The Block is telecast in DMAs containing 90% or more of U.S. television
households (“U.S. TV Households”).

 

(ii) National Coverage during the Term: By no later than the March 1 preceding
the beginning of any Broadcast Year during the Term, The CW shall provide
Company with a revised Exhibit A listing the anticipated clearances for the
Block in the DMAs for the upcoming Broadcast Year. By no later than the August 1
preceding the beginning of any Broadcast Year during the Term, The CW shall
provide Company with a revised Exhibit A listing any DMAs in which the Block
will be broadcast not “In Pattern” (as defined below) together with any
revisions to the list of anticipated clearances supplied to Company by The CW as
of the previous March 1.

 

 

b.

Block Clearance Requirements/Failure to Meet Requirements.

 

(i) In Pattern, Top Ten DMAs: The Block will be broadcast In Pattern in each of
the top ten (10) DMAs (other than Atlanta) for at least thirty-nine (39) weeks
during each Broadcast Year.

 

 

 

--------------------------------------------------------------------------------



(a) Failure to Meet The Top Ten DMA Requirement: With regard to any top ten DMA
(other than Atlanta) in which the Block is broadcast In Pattern for fewer than
thirty-nine (39) weeks, the Block shall be deemed not to have been broadcast at
all in that DMA and the Total Guarantee (as defined in Paragraph 5.c. below)
applicable to such Broadcast Year will be reduced by an amount equal to the
Total Guarantee for such Broadcast Year multiplied by the percentage of U.S. TV
Households within such top ten DMA (other than Atlanta) in which the Block has
been broadcast In Pattern for fewer than thirty-nine (39) weeks.

 

(ii) In Pattern, DMAs Containing 82% of U.S. TV Households: The Block will be
broadcast In Pattern in DMAs containing no fewer than 82% of U.S. TV Households
for at least thirty-nine (39) weeks during each Broadcast Year.

 

(a) Failure to Meet 82% Requirement: If the Block is not broadcast In Pattern in
DMAs containing at least 82% of U.S. TV Households for at least thirty-nine (39)
weeks during each Broadcast Year, such In Pattern carriage below 82% will be
reflected in the calculation of the “Average Block Clearance” as set forth
below.

 

(iii) Broadcast in Top 25 DMAs: The Block will be broadcast in each of the top
twenty-five (25) DMAs for at least thirty-nine (39) weeks during each Broadcast
Year.

 

(a) Failure to Meet Top 25 DMA Broadcast Requirement: With regard to any top
twenty-five DMA in which the Block is broadcast for fewer than 39 weeks during a
Broadcast Year, the Block shall be deemed not to have been broadcast at all in
that DMA for such Broadcast Year and the Total Guarantee for such Broadcast Year
will be reduced by amount equal to the Total Guarantee for such Broadcast Year
multiplied by the percentage of U.S. TV Households within such top twenty-five
(25) DMA in which the Block has been broadcast for fewer than thirty-nine (39)
weeks.

 

(iv) Annual Average Block Clearance: The annual Average Block Clearance will be
at least 90% in each Broadcast Year.

 

(a) Failure to Meet 90% Average Block Clearance: If the annual Average Block
Clearance for any Broadcast Year is below 90%, then the applicable Total
Guarantee for the applicable Broadcast Year shall be reduced by $50,000 for
every one tenth of a percentage point (adjusted pro rata for smaller increments)
by which the Block Clearance is below 90%.

 

(b) If the quarterly Average Block Clearance is below 85% in two (2) consecutive
quarters during any Broadcast Year, 4KAS shall have the right exercisable in
writing to (i) eliminate the remaining quarterly guarantee installments for such
Broadcast Year, and, (ii) to the extent that the split of National Commercial
Proceeds is 80%--20% in favor of The CW, revise the split of National Commercial
Proceeds to 65%--35% in favor of The CW for such Broadcast Year.

 

(c) If the quarterly Average Block Clearance is below 80% in any two (2)
consecutive quarters during any Broadcast Year, Company shall have the right
exercisable in writing

 

 

--------------------------------------------------------------------------------



to terminate this Term Sheet by delivering a written notice of termination to
the CW. Such notice of termination shall be effective as of the end of the then
applicable Broadcast Year.

 

(v) Failure to meet the Block Clearance requirements as set forth in (i) (ii)
(iii) and (iv) above (“Block Clearance Requirements”) due to an occasional
pre-emption of the broadcast of the Block shall not be deemed to be a violation
of the Block Clearance Requirements but shall be taken into account for purposes
of calculating the Average Block Clearance.

 

(vi) In the event that the applicable Total Guarantee is to be reduced as
provided herein due to a failure of The CW to meet more than one of the Block
Clearance Requirements, the parties agree that the Total Guarantee shall be
reduced by the application of the one (1) Total Guarantee reduction formula that
results in the greatest reduction of the Total Guarantee but that the Total
Guarantee shall not be reduced by the cumulative application of more than one
(1) Total Guarantee reduction formula.

 

For example: If in any Broadcast Year, the Average Block Clearance is 88.5% and
the Block has also not been broadcast in the top twenty-five (25) DMA of
Portland representing 1.004% of the U.S. TV Households, the Total Guarantee of
$15,000,000 for such Broadcast Year shall be reduced by $750,000 giving
application to the reduction formula in Paragraph 3.b.(iv) and not by $150,600
after giving effect to the reduction formula in Paragraph 3.b.(iii) above. For
the avoidance of doubt, the Total Guarantee shall also not be reduced by the sum
of (x) the $750,000 reduction resulting from the application of the reduction
formula in Paragraph 3.b.(iv) and (y) $150,600 resulting from the application of
the reduction formula in Paragraph 3.b.(iii) above.

 

 

c.

Definitions, Procedures.

 

(i) Block Clearance: The “Block Clearance” is the percentage of U.S. TV
Households contained within the DMAs in which the Block is broadcast.

 

(ii) In Pattern: “In Pattern” means broadcast on Saturday mornings between the
hours of 7 a.m. through 12 noon, with adjustments for time zone differences
(i.e., broadcasts of the Block on Saturday mornings between the hours of 6 a.m.
through 11 a.m. or 8 a.m. through 1 p.m. will be deemed In Pattern). If all or
any portion of the Block is not broadcast between 7 a.m. and 12 noon, (with
adjustments for time zone differences as provided above), all or such portion of
the Block not broadcast between 7 a.m. and 12 noon will be deemed a preemption
unless all or that portion of the Block not broadcast between 7 a.m. and 12
noon, (with adjustments for time zone differences as provided above) is
made-good between 7:00 a.m. and 6:30 p.m. on either the day of the scheduled
broadcast or the following day.

 

(iii) Calculation of the Average Block Clearance: The average Block Clearance
within any DMA for any Broadcast Year shall be calculated as follows: first, the
number of hours of preemptions and out-of-pattern broadcasts (as compared with
broadcast time period listed on Exhibit A) for the Broadcast Year shall be
computed and subtracted from the number of hours that the Block is transmitted
by The CW during that Broadcast Year (52 weeks multiplied by 5 hours per week=

 

 

--------------------------------------------------------------------------------



260 hours without taking into account such preemptions or out of pattern
broadcasts to calculate the Block Clearance hours; second, the Block Clearance
hours shall be divided by the number of hours that the Block is transmitted by
The CW during that Broadcast Year (i.e., 260 hours) to calculate the Block
Clearance percentage for such Broadcast Year; third, the Block Clearance
percentage for such Broadcast Year shall be multiplied by the percentage of U.S.
TV Households contained within that DMA. Preemptions that are made-good between
7:00 a.m. and 6:30 p.m. on either the day of the scheduled broadcast or the
following day will not be considered as preemptions for purposes of the
calculation of the Average Block Clearance. If the Block is not telecast in its
entirety due to Company’s failure to deliver sufficient Content for the Block,
such failure of the Block to be telecast in its entirety shall not be deemed to
be a preemption and the number of hours transmitted by The CW hereunder will be
deemed to be 260.

 

For example, if in the DMA of New York, there have been twenty (20) hours of
preemptions and out-of-pattern broadcasts for the Broadcast Year out of the two
hundred sixty (260) hours that the Block is transmitted by The CW during that
Broadcast Year, the Block Clearance percentage is 260 minus 20, or 240 divided
by 260 or 92.3%. If New York contains 6.616% of the U.S. TV Households in such
Broadcast Year, the Average Block Clearance for New York in such Broadcast Year
equals 92.3% multiplied by 6.616% or 6.106%.

 

The sum of the Average Block Clearances of each DMA within the U.S. where the
Block is broadcast during such Broadcast Year will be the Average Block
Clearance. Quarterly Average Block Clearance will be calculated based on three
(3) month periods beginning with the initial broadcast of the Block within the
Broadcast Year.

 

d.         Block Clearance Report. Within ten (10) business days following the
conclusion of each month during the Term, The CW will provide Company with a
clearance list setting forth the DMAs in which the Block has been broadcast as
well as any Content in the Block that has been time-shifted or day-shifted, or
preempted in whole or in part. The Block Clearance report shall also list any
“make goods” provided by The CW’s affiliates in response to any such
preemptions. In the event that The CW is aware of any upcoming preemptions in
any DMA that is part of the Block Clearance prior to the date of such
preemptions, The CW shall provide Company with written notice of such upcoming
preemptions.

 

4.

Inventory Split of Commercial and Promotional Time

 

a.         National and Local Units. For each Broadcast Year during the Term,
Company shall have the exclusive right to sell all advertising units in the
Block except for the one (1) minute of advertising per hour that is retained by
the CW affiliates. The parties agree that the advertising units in the Block
shall be allocated as follows:

 

 

 

--------------------------------------------------------------------------------



 

Advertising Time in Children’s Programming (i.e., 10.5 minutes per hour in
total)

 

(i) 9.5 minutes per hour of national commercial time for Company (“National
Commercial Time");

(ii) 1 minute per hour of local commercial time for CW affiliates

Advertising Time in All Other Programs, if any (i.e., up to 15 minutes per hour
in total)

(i) no less than 12 minutes per hour of National Commercial Time;

(ii) no more than 3 minutes per hour of local commercial time for CW affiliates

 

In the event that the amount of commercial time in Children’s Programming is
increased above 10.5 minutes per hour, such additional time shall be divided
pro-rata between Company and the CW affiliates. Company and The CW shall divide
the National Commercial Proceeds (as defined below) from sale of National
Commercial Time as is provided in Paragraph 5 below. All sales of advertising
units by Company hereunder will be subject to The CW’s customary policies with
regard to advertising sales which are part of The CW’s then current broadcast
standards and practices.

 

b.         Duration of Programs/Promotional Announcements. Company agrees that
except for occasional episodes of Content on the Block, the duration of the
episodes within each half hour of programming on the Block shall be no less than
twenty (20) minutes and thirty (30) seconds. Company, to the extent consistent
with all Federal Communications Commission (“FCC”) or other federal regulations,
will have the right to use, for the purpose of promoting the Block, all the time
in the Block that is available for national promotional use. Company may only
use such promotional time to promote viewership of the Content on The CW and
associated websites, for public service announcements, and to publicize CW
Programming-related contests, sweepstakes and promotions. Company’s use of such
promotional time shall be subject to The CW’s then current broadcast standards
and practices.

 

5.

Division of National Commercial Proceeds / Quarterly Guarantee Installments

 

a.         Division of National Commercial Proceeds. Except as provided herein,
Company will pay to The CW an amount equal to 80% of the first $20,000,000 in
“National Commercial Proceeds” (as defined below) during each Broadcast Year.
Company will be entitled to retain an amount equal to 20% of the first
$20,000,000 in National Commercial Proceeds during each Broadcast Year as its
commission for the sale of such National Commercial Time. In the event that
National Commercial Proceeds exceed $20,000,000 during any Broadcast Year,
Company will pay to The CW an amount equal to 50% of National Commercial
Proceeds in excess of $20,000,000 during any Broadcast Year and Company will be
entitled to retain an amount equal to 50% of the National Commercial Proceeds in
excess of $20,000,000 during any Broadcast Year as its commission for the sale
of such National Commercial Time.

 

 

 

--------------------------------------------------------------------------------



b.         National Commercial Proceeds. “National Commercial Proceeds” means
the amount earned by Company and/or its affiliated or related companies, agents,
or entities, (“Company Affiliates”) from the sale of National Commercial Time
during the Block, less only: (i) any and all commissions (capped at 15%) paid or
allowed to advertising and/or media buying agencies purchasing such National
Commercial Time for their own account or on behalf of advertisers, (ii) any
uncollectible amounts with respect to the commercial units on the Block sold by
Company and/or Company Affiliates, and (iii) any actual out-of-pocket auditable
cash payments that Company and/or any Company Affiliate is contractually
required to refund to advertisers due to ratings deficiencies. For purposes of
this Term Sheet, amounts earned by Company and/or Company Affiliates shall mean
the amounts billed by Company and/or Company Affiliates for the commercial units
on the Block sold by Company and/or Company Affiliates less audience deficiency
units. If Company and/or any Company Affiliate uses a media buying/advertising
agency to purchase any National Commercial Time on the Block, Company and/or
Company Affiliates shall pay for such National Commercial Time in accordance
with the rates negotiated and agreed to by Company and/or Company Affiliates and
the media buying/advertising agency purchasing such National Commercial Time for
Company and/or Company Affiliates, which rates are comparable to the rates
Company and/or any Company Affiliate charges other clients of such media
buying/advertising agency for the purchase of similar amounts of commercial time
on the Block. If there is no media buying/advertising agency acting on behalf of
Company and Company Affiliates purchasing such National Commercial Time on the
Block at negotiated rates, then the rates for such National Commercial Time will
be at the fair market value for such National Commercial Time. Except as
otherwise provided herein, Company and/or Company Affiliates will bear all
responsibility for all costs incurred hereunder including but not limited to
costs incurred in connection with the sale of all National Commercial Time.

 

c.         Quarterly Guarantee Payments. Company will pay The CW a quarterly
guarantee payable in installments set forth below with respect to each Broadcast
Year during the Term. The quarterly guarantee installments shall be applied
against The CW’s share of National Commercial Proceeds and The CW’s Merchandise
Participation (as set forth below). For purposes of this Term Sheet, the total
of the four (4) quarterly guarantee installments to be paid to The CW as
provided below for the Broadcast Year, shall be referred to as the "Total
Guarantee."

 

$6,750,000 – quarterly guarantee for the period from the commencement of the
Broadcast Year through December 31 of such Broadcast Year, which shall be paid
no later than December 31 of such Broadcast Year;

 

$3,000,000 – quarterly guarantee for the period from January 1 of the Broadcast
Year through March 31 of such Broadcast Year, which shall be paid no later than
March 31 of such Broadcast Year;

 

$2,700,000 – quarterly guarantee for the period from April 1 of the Broadcast
Year through June 30 of such Broadcast Year, which shall be paid no later than
June 30 of such Broadcast Year; and

 

 

 

--------------------------------------------------------------------------------



$2,550,000 – quarterly guarantee for the period from July 1 of the Broadcast
Year through the end of such Broadcast Year in the September, which amount shall
be paid no later than the September 30 following the end of the Broadcast Year.

 

The parties acknowledge and agree that the foregoing quarterly guarantee
installments may be reduced or eliminated in their entirety pursuant to the
various adjustments provided for in Paragraphs 3, 5, 6 and 12 of this Term
Sheet. The parties further agree that if the revised Exhibit A delivered by The
CW in accordance with Paragraph 3.a. above does not satisfy the Block Clearance
requirements, ab initio, the quarterly guarantee payments for the upcoming
Broadcast Year may be reduced or eliminated, as the case may be, as provided
herein.

 

 

d.

Reports.

 

(i) Within sixty (60) days after the conclusion of each of the periods set forth
in subparagraph (c) of this Paragraph, Company will furnish to The CW a
statement of account listing the National Commercial Proceeds earned by Company
during the applicable period. Each such statement of account will in reasonable
detail compute the amount due The CW for its share of said National Commercial
Proceeds calculated as provided herein.

 

(ii) Within one hundred twenty (120) days after the end of each Broadcast Year
during the Term, Company shall prepare a final accounting for the applicable
Broadcast Year which shall set forth the National Commercial Proceeds received
for such Broadcast Year, the amounts paid to The CW for such Broadcast Year
whether in the form of quarterly guarantee installments or otherwise and the
amount due The CW for such Broadcast Year. Each party shall then make any
payment necessary to the other party to “settle up” the accounting for such
Broadcast Year so that the split of the National Commercial Proceeds between the
parties for such Broadcast Year is as set forth in Paragraphs 3, 5, 6 and 12
hereof.

 

For example, if Company has earned $20,000,000 in National Commercial Proceeds
for the applicable Broadcast Year, the “settle up” accounting for such Broadcast
Year shall compute The CW’s share of National Commercial Proceeds pursuant to
Paragraph 5.a. ( 80% of $20,000,000 or $16,000,000). Since the Total Guarantee
of the four (4) quarterly guarantee installments paid to The CW pursuant to this
Paragraph 5.d. equals $15,000,000, Company shall make a settle up payment of
$1,000,000 to The CW.

 

For example, if Company has earned $15,000,000 in National Commercial Proceeds
for the applicable Broadcast Year but the Block Clearance was only 85% instead
of the required 90%, the “settle up” accounting for such Broadcast Year shall
compute The CW’s share of National Commercial Proceeds pursuant to Paragraph
5.a. (80% of $15,000,000 or $12,000,000), the reduced Total Guarantee for such
Broadcast Year based on the Block Clearance being less than 90% ($15,000,000
less $2,500,000 ($250,000 for each one half of 1% that the Block Clearance is
below 90%) = $12,500,000). Since The CW shall have received $15,000,000 in
quarterly guarantee installments pursuant to Paragraph 5.d., The CW shall make a
settle up payment of $2,500,000 to 4KAS.

 

 

--------------------------------------------------------------------------------



 

(iii) No modification of the National Commercial Proceeds with regard to
refunds, make-goods, or ratings short-falls will affect the quarterly guarantee
payments.

 

e.         Audit. Company will keep and maintain accurate records of the
transactions underlying the statements of account furnished to The CW. The CW
will have the right to audit and make copies of the books and records of Company
insofar as they relate to the National Commercial Proceeds. Such audit will take
place upon not less than ten (10) business days written notice during regular
office hours and not more than once per Broadcast Year. Such audit will be at
the sole expense of The CW; provided, however that if such audit discloses a
deficiency of 5% or more of the amount due to The CW for the period under audit,
Company will pay, in addition to the deficiency, the reasonable cost for such
audit (including, without limitation, travel and related expenses). This right
to audit will not be extinguished by the termination or expiration of this Term
Sheet.

 

f.         Collections. Company shall use reasonable commercial efforts to
collect all National Commercial Proceeds due with respect to the sale of
National Commercial Time during the Term; provided, however, that Company shall
not be required to bring legal action against any advertiser, or any advertising
or media buying agency to collect any National Commercial Proceeds that may be
due. In the event that Company is unable to collect any National Commercial
Proceeds that are due, Company shall timely notify The CW in writing of the same
by delivering an accounts receivable notice (“AR Notice”) to The CW. The parties
shall then discuss in good faith whether to pursue legal action against the
party or parties from whom National Commercial Proceeds are due. If the parties
elect to bring such legal action, the parties shall pay any legal expenses that
may be incurred in collecting such National Commercial Proceeds in proportion to
their percentage interests in the National Commercial Proceeds. If within ten
(10) business days of The CW’s receipt of the AR Notice and all relevant
information, the parties do not agree to jointly bring a collection action, then
either party may individually bring such collection action. If one party elects
to bring such legal action (“Litigating Party”) but the other party does not,
the Litigating Party shall pay 100% of the costs and receive 100% of any
recoveries. The party not electing to bring the legal action (“Non-Litigating
Party”) shall cooperate fully with the Litigating Party and shall execute such
documents, provide such information, give such testimony and take such other
actions as may be reasonably requested by the Litigating Party. Should the
Non-Litigating Party incur any out of pocket expenses in connection with
cooperating with the Litigating Party, the Litigating Party shall reimburse the
Non-Litigating Party for such out-of-pocket expenses. For the avoidance of
doubt, any such recoveries (whether received by The CW or Company) net of
out-of-pocket legal expenses incurred to collect the amount recovered from the
advertiser or advertising or media buying agency, shall be deemed to be part of
the National Commercial Proceeds received by The CW for purposes of determining
whether the applicable Total Guarantee for the Broadcast Year has been paid to
The CW.

 

6.

Changes in Allowable Advertising

 

 

a.

Reduction in National Commercial Time.

 

 

 

--------------------------------------------------------------------------------



(i) If any federal (including without limitation FCC) law, regulation or rule or
any other federal action reduces or otherwise limits the commercial advertising
that can be used in any or all Children’s Programming (as defined in Paragraph
9.a. below) below the current ten and one-half (10.5) minutes per hour and such
law, regulation, rule or other federal action is applicable to the Block, then,
notwithstanding anything to the contrary in this Term Sheet or otherwise, if the
amount of National Commercial Time in the Block is reduced, the Total Guarantee
for the Broadcast Year shall be reduced as set forth in this subparagraph 6
a.(ii) for each Broadcast Year during which such reduction is in effect. Such
reduction of the Total Guarantee for the Broadcast Year shall be measured from
the effective date such federal limitation on the amount of commercial
advertising in Children's Programming is applicable to the Block.

 

(ii) If the National Commercial Time is reduced as stated above to nine (9)
minutes, the Total Guarantee will be reduced to $13,500,000. If the National
Commercial Time is reduced to eight and one half (8.5) minutes, the Total
Guarantee will be reduced to $12,000,000. If the National Commercial Time is
reduced to eight (8) minutes, the Total Guarantee will be reduced to
$10,000,000.

 

(iii) Notwithstanding the foregoing, if the National Commercial Time is reduced
as stated above to less than nine (9) minutes per hour, 4KAS shall have the
right upon prior written notice, to the extent that the split of National
Commercial Proceeds is 80%--20% in favor of The CW, to revise the split of
National Commercial Proceeds to 65%--35% in favor of The CW (subject to
Paragraph 6.c. below).

 

(iv) If the National Commercial Time is reduced as stated above to less than
eight (8) minutes per hour, Company shall in addition to the rights set forth in
this Paragraph have the termination right set forth in Paragraph 12.c. below.

 

 

b.

Limitation of Categories of Permitted Advertising.

 

(i) If any federal (including without limitation FCC) or state or other
governmental law, regulation or rule or any industry action bans, reduces or
otherwise limits the categories of permitted advertising that can be broadcast
in any or all Children’s Programming (collectively “Children’s Ad Limits”), and
the category or categories of advertising that are banned, reduced or otherwise
limited constitute more than 10% but less than 20% of the National Commercial
Proceeds earned from the Block during the preceding Broadcast Year, then the
parties shall negotiate in good faith an equitable reduction of the applicable
Total Guarantee for the Broadcast Year to take into account the financial
detriment arising from the more limited categories of advertising that may be
sold for broadcast in any Children’s Programming. Such equitable reduction of
the applicable Total Guarantee for the Broadcast Year shall become effective as
of the date that such Children’s Ad Limits go into effect.

 

(ii) Notwithstanding the foregoing, if any Children’s Ad Limit bans, reduces or
otherwise limits the categories of permitted advertising that can be broadcast
in any or all Children’s Programming and the category or categories of
advertising that are banned, reduced or otherwise

 

 

--------------------------------------------------------------------------------



limited constitute more than 20% of the National Commercial Proceeds earned from
the Block during the preceding Broadcast Year, Company shall have the right,
exercisable in writing, to the extent that the split of National Commercial
Proceeds is 80%--20% in favor of The CW, to revise the split of National
Commercial Proceeds to 65%--35% in favor of The CW (subject to Paragraph 6.c.
below).

 

(iii) If the advertising on the Block within the category or categories of
advertising that are banned, reduced, or otherwise limited by such Children’s Ad
Limits exceeds 20% of the National Commercial Proceeds earned from the Block
during the preceding Broadcast Year, the Total Guarantee will be reduced by one
tenth of the difference between the amount of the Total Guarantee and
$10,000,000 for each percentage point that the category or categories of
advertising that are banned, reduced, or otherwise limited exceeds 20% of the
National Commercial Proceeds earned from the Block sold during the preceding
Broadcast Year.

 

For example, if the category or categories of advertising that are banned,
reduced, or otherwise limited constitute 25% of the National Commercial Proceeds
earned from the Block during the preceding Broadcast Year and the Total
Guarantee is $14,000,000, the Total Guarantee will be reduced by one tenth of
the difference between the amount of the Total Guarantee and $10,000,000 (i.e.,
$4,000,000 divided by 10 = $400,000 for each of the five (5) percentage points
that the category or categories of advertising that are banned, reduced, or
otherwise limited exceeds 20% of the advertising on the Block sold during the
preceding Broadcast Year resulting in a reduction of $2,000,000 in the Total
Guarantee to $13,000,000.

 

(iv) If the category or categories of advertising that are banned, reduced or
otherwise limited constitute more than 30% of the National Commercial Proceeds
earned from the Block during the preceding Broadcast Year, Company shall in
addition to the rights set forth in this Paragraph have the termination right
set forth in Paragraph 12.c. below.

 

(v) In the event that any Children’s Ad Limits go into effect between the date
hereof and the end of the 2008/2009 Broadcast Year, the parties agree that
neither the Total Guarantee of $15,000,000 applicable to the 2008/2009 Broadcast
Year nor the 80%-20% split of National Commercial Proceeds in favor of The CW
applicable to the 2008/2009 Broadcast Year shall be changed as a result of such
Children’s Ad Limits. If the Children’s Ad Limits remain in effect as of the
beginning of the 2009/2010 Broadcast Year, the parties agree that the Total
Guarantee applicable to the 2009/2010 Broadcast Year and the split of National
Commercial Proceeds for the 2009/2010 Broadcast Year may be adjusted pursuant to
Paragraph 6.b. above by measuring the reduction in National Commercial Proceeds
earned from the Block in the 2009/2010 Broadcast Year against the National
Commercial Proceeds earned from advertising sold on the Block by The CW for the
2007/2008 Broadcast Year. In addition, the parties agree that for purposes of
the application of the financial detriment test in Paragraph 6.c. below, the
Initial Impacted Year shall be the 2009/2010 Broadcast Year and the Measuring
Broadcast Year shall be The CW’s 2007/2008 Broadcast Year.Upon written request
from Company, The CW shall provide Company with a schedule listing the National
Commercial Proceeds earned from advertising sold on the Block by The CW for the
2007/2008 Broadcast Year.

 

 

--------------------------------------------------------------------------------



 

For example: If, as of July 1, 2008, fast food advertising is banned from
Children’s Programming and such fast food advertising constituted 25% of the
National Commercial Proceeds earned by The CW from the Block in the 2007/2008
Broadcast Year, the Total Guarantee and split of National Commercial Proceeds
for the 2008-2009 Broadcast Year shall not be affected by the Children’s Ad
Limits. However, if the Children’s Ad Limits remain in effect for the 2009/2010
Broadcast Season, then subject to Paragraph 6.c., the Total Guarantee of
$15,000,000 for 2009/2010 shall be reduced pursuant to Paragraph 6.b.(iii) as a
result of the Children’s Ad Limits. Such reduction shall be computed by
calculating one tenth of the difference between $15,000,000 and $10,000,000 =
$500,000 multiplied by 5 (the difference between 25% and 20%) to yield a
reduction in the Total Guarantee of $2,500,000. In addition, subject to
Paragraph 6.c, the split of National Commercial Proceeds shall likewise be
reduced pursuant to Paragraph 6.b.(ii) to 65%-35% in favor of The CW.

 

c.         Financial Impact of Changes. The parties acknowledge that the
elimination of the Total Guarantee and the revision of the split of National
Commercial Proceeds to 65%--35% in favor of The CW provided for in Paragraphs 3
and 6 is predicated upon the reduction in the number of minutes of commercial
time per hour and/or the limits in any category or categories of available
advertising on Children's Programming having an adverse financial impact on the
aggregate amount of National Commercial Proceeds earned during such Broadcast
Year. As part of the statement of account to be rendered by Company to The CW
pursuant to Paragraph 5.d.(ii) above, Company shall also include a line item
listing the aggregate amount of National Commercial Proceeds (“Aggregate
Proceeds”) earned during the Broadcast Year in which either the reduction in the
number of minutes of commercial time per hour and/or the limits in any category
or categories of available advertising on Children's Programming went into
effect (“Initial Impacted Year”) as compared with the Aggregate Proceeds earned
from the Block during the immediately preceding Broadcast Year (“Measuring
Broadcast Year”). If the Aggregate Proceeds earned during the Initial Impacted
Year is equal to or more than the Aggregate Proceeds earned from the Block
during the Measuring Broadcast Year, then notwithstanding anything herein to the
contrary, the split of National Commercial Proceeds shall remain 80%--20% in
favor of The CW and any reduction in the Total Guarantee resulting from the
application Paragraphs 6.a.(ii) and/or 6.b.(iii) above shall be restored.

 

d.         Effective Date. If the reduction in the amount of commercial time on
Children's Programming and/or the reduction in permitted categories of available
advertising on Children's Programming does not take effect at the beginning of
the Initial Impacted Year, then the reduction in the split of National
Commercial Proceeds applicable to the Broadcast Year immediately succeeding the
Initial Impacted Year (“Next Broadcast Year”) shall be calculated by comparing
the Aggregate Proceeds earned from the Block for the Next Broadcast Year to the
Aggregate Proceeds earned from the Block for the Measuring Broadcast Year. The
parties shall then apply the split in National Commercial Proceeds arrived at
pursuant to this Paragraph 6 to the National Commercial Proceeds earned with
respect to the Next Broadcast Year.

 

If, for example, the effective date of the reductions is in March, 2010, the
Initial Impacted Year is the 2009/2010 Broadcast Year, the Measuring Broadcast
Year is the 2008/2009 Broadcast Year, and the Next Broadcast Year is the
2010-2011 Broadcast Year.

 

 

--------------------------------------------------------------------------------



 

e.         Restoration. For the avoidance of doubt, in the event that there has
been an reduction or elimination of the Total Guarantee and/or a change in the
split of National Commercial Proceeds as provided in herein, the reduction or
elimination of the Total Guarantee and/or change in the split of National
Commercial Proceeds shall carry over to the succeeding Broadcast Year(s) of the
Term unless as of the beginning of the applicable Broadcast Year, the reductions
in (i) the Block Clearance Requirements, (ii) the amount of commercial time on
Children's Programming, and/or (iii) the permitted categories of available
advertising on Children's Programming which precipitated the reduction or
elimination of the Total Guarantee and/or change in the split of National
Commercial Proceeds have been remedied so as to equal or exceed the original
benchmarks set forth in Paragraphs 3 and 4 above for items (i)-(iii) above.

 

7.

Launch of the Block on The CW

 

a.         Transitional Promotions. During July and August 2008, The CW will use
promotional time during the Block to promote the Content for the 2008/2009
Broadcast Year at comparable levels to the July and August promotions on The CW
for the Block for the 2007/2008 Broadcast Year. Company will produce and supply
the promotional spots to The CW at Company’s sole cost and expense. During July
and August of the final Broadcast Year of the Term, Company will use promotional
time during the Block to promote the new programming for the following Broadcast
Year at comparable levels to the July and August promotions on the Block for the
final Broadcast Year. The CW will produce and supply the promotional spots to
Company at The CW’s sole cost and expense.

 

b.         Launch Program. For each Broadcast Year, at Company’s election,
Company may produce at its cost a one half-hour program promoting the Content
for that Broadcast Year (“Launch Program”). Assuming timely delivery and
sufficient notice of Company’s intent to produce, The CW will exhibit each
Launch Program on The CW without cost to Company during the first week of
September preceding the applicable Broadcast Year, at a precise date and at such
specific time (other than during the Block) to be selected by The CW in
consultation with the Company after taking into account the audience profile
desired by Company. It is contemplated that such Launch Program shall be
broadcast on The CW on Sunday between the hours of 5 p.m. and 7 p.m. or between
3 p.m. and 5 p.m. on a weekday during the first week of September. Each Launch
Program, if any, shall be produced and delivered by Company pursuant to The CW’s
then-current delivery requirements for half-hour prime time programs. Company
shall sell the National Commercial Time in the Launch Program with the precise
amount of such National Commercial Time in such Launch Program being determined
based on (i) the agreement in place between The CW and its affiliates applicable
to the division of commercial time for the time period when the Launch Program
is broadcast and (ii) whether the Launch Program constitutes Children’s
Programming. The National Commercial Proceeds shall be divided 80% to The CW and
20% to the Company. The CW’s share of Launch Program National Commercial Time
will be accounted for and paid to The CW expeditiously and will not be subject
to being withheld against the Total Guarantee.

 

 

 

--------------------------------------------------------------------------------



c.         Promotional Spots. The CW will allocate to Company a total of thirty
seconds per week in prime-time and a total of one and one half minutes per week
during the weekly Monday-Friday 3 p.m.–5 p.m. time period on The CW to promote
the Content and the Block. Such promotional time will be broadcast in splits and
at times to be selected by The CW in consultation with the Company and taking
into account the audience profile desired by Company. The CW will coordinate
with Company with respect to which particular promotional spots should run in
each time period designated by The CW for Company’s promotional spots. Company
will produce and supply the promotional spots to The CW, at Company’s sole cost
and expense.

 

8.

CW Services

 

a.         Content/Integration. Company will provide the Content to The CW, at
Company’s sole cost and expense. All Content will be delivered to The CW in
accordance with The CW’s standard delivery requirements (as they may change from
time to time). Company will deliver all Content at least forty-eight (48) hours
prior to any CW satellite transmission of the Content to affiliates. Company
will also supply, in advance, a weekly master schedule (in the form attached
hereto) to The CW with detailed integration instructions. Subject to timely
delivery of elements, The CW will provide, at its sole cost and expense, all
commercial integration services for the Block. The CW will comply with the
weekly master schedule to create the integrated programming on the Block each
week during the Term. The CW, at its sole cost and expense, will provide to
Company all technical services necessary to uplink and transmit to The CW ’s
affiliates all Content in the Block that is timely delivered by Company to The
CW. The CW will also library for a period of five years from delivery all
Company masters and Content elements necessary to create the Block.

 

b.         Broadcast Standards and Practices (“BS&P”). The CW will timely
provide Company with a delivery schedule for all elements of the Block and all
elements of all programming in the Block consistent with the schedule and
procedures now in place at The CW for its own program schedule. Company will
follow said schedule, which obligation is of the essence to this Term Sheet. The
CW will review all Content to make certain that such content complies with The
CW’s then current broadcast standards and practices as well as all applicable
laws and regulations, including, without limitation, the Children's Television
Act (“CTA”), as amended, and the regulations promulgated pursuant to the CTA.

 

c.         Additional Services. During the Term, The CW shall supply Company
with a billing system and television ratings in accordance with the terms of an
agreement to be negotiated by the parties.

 

9.

Program Approvals and Consultations

 

 

a.

Children’s Programming.

 

(i) Except as may be otherwise agreed by the parties, the programming provided
by Company must be Children’s Programming (as defined below) and all Content
must be provided in accordance with FCC standards for Children’s Programming as
set forth in more detail in this

 

 

--------------------------------------------------------------------------------



Paragraph. “Children’s Programming” means programming with a target audience of
children ages 12 and under. All programming provided hereunder must be first
rate, network quality programming and will be exclusive to The CW for broadcast
television during each such Broadcast Year. The CW shall have final approval,
not to be unreasonably withheld, over the selection of each series to be
broadcast on the Block during the Term; provided, however, that any series
broadcast on 4Kids TV on the “Fox Block” (as defined below) during the 2007/2008
Broadcast Year (including episodes from prior seasons of such series) shall be
deemed approved by The CW for broadcast on the Block during the Term. The
approval mechanism, including the procedure for dealing with any dispute, will
be negotiated in good faith. The parties acknowledge and agree that there will
be a substantial amount of “first run” Children’s Programming broadcast on the
Block during peak periods of advertising demand such as the “hard eight” and
pre-Easter. The parties acknowledge and agree that Company shall be broadcasting
reruns of Content and may be broadcasting programs from Company’s library that
have not been broadcast on 4Kids TV on the Fox Block during the 2007/2008
Broadcast Year (“Company Library Programming”) on the Block in accordance with
customary scheduling practices for Children’s Programming. Company shall consult
with The CW with respect to the scheduling of Company Library Programming on the
Block. The CW shall have the right to approve or disapprove Company Library
Programming broadcast on the Block during the Term, such approval not to be
unreasonably withheld or delayed.

 

(ii) 2008/2009 Broadcast Year. Company has advised The CW that Fox Broadcasting
Corporation ("Fox") has exercised its option to require Company for the
2008/2009 Broadcast Year to program and sell national commercial inventory on
the four-hour block of children's programming telecast principally on Saturday
mornings on Fox (“Fox Block”) for the 2008/2009 Broadcast Year. Company agrees
that during the 2008/2009 Broadcast Year, Company shall not broadcast on The CW
any of the same series that Company is broadcasting on the Fox Block during the
2008/2009 Broadcast Year. Beginning in the 2009/2010 Broadcast Year, Company
shall not provide any other over the air television broadcaster with a
4Kids-branded linear block of Children's Programming unless Company has received
the approval of The CW, such approval not to be unreasonably withheld or
delayed.

 

b.         Stripping. Notwithstanding anything herein to the contrary, Company
will have the right to license any series of Children’s Programming debuting on
the Block to any cable or satellite programming service, provided that no
episodes of any series of Children’s Programming debuting on the Block may be
licensed before the earlier of (i) the transmission by The CW of twenty-six (26)
episodes of such series debuting on the Block, or (ii) six (6) months after the
debut of such series on the Block. Any such license of any series of Children’s
Programming debuting on the Block shall provide that no episodes of such series
may be transmitted between midnight Friday and noon Sunday. For the avoidance of
doubt, the foregoing limitations on stripping shall not apply to any series of
Children’s Programming that is broadcast on the Block during the Term but that
did not debut on the Block. Company shall consult in good faith with The CW with
respect to the stripping of any series of Children’s Programming on the Block on
any cable or satellite programming service, which stripping is scheduled to
begin prior to the end of the Broadcast Year in which the first episodes of such
series debuted on the Block.

 

 

 

--------------------------------------------------------------------------------



c.         Other Programming. Company shall have the right to suggest Content
for the Block that is not Children’s Programming, including without limitation
“specials” and teen programming (collectively “Other Programming”). The CW will
consider in good faith such Other Programming suggested by Company. Any such
Other Programming shall be subject to the prior written approval of The CW. If
The CW approves such Other Programming for the Block, the commercial inventory
split for such Other Programming shall be as set forth in Paragraph 4.a. above
and the split of national Commercial Proceeds from such Other Programming shall
be as set forth herein in Paragraph 4.a. above.

 

d.         E/I Programming. In the event that three (3) hours of educational or
informational programming (“Core Programs”) are required by the CTA or one (1)
hour is required by The CW’s agreements with its affiliates, Company will
include in the Block at least one (1) hour of programming that qualifies as
“Core Programs” per week throughout each Broadcast Year. The Core Programs shall
be of first-class network quality, with production values consistent with other
Core Programs exhibited on The CW in the 2007/2008 Broadcast Year. The CW has an
existing procedure set in place with regard to the certification of the
educational/informational programming that will appear on The CW and Company
agrees to utilize that procedure, about which Company will be fully informed and
advised. Company shall use reasonable commercial efforts to cause up to an
additional one half-hour of Children’s Programming to be broadcast on the Block
to qualify as Core Programs, it being agreed and understood that Company’s
inability to qualify such additional one half-hour of Children’s Programming to
be broadcast on the Block to qualify as Core Programs shall not constitute a
breach of this Term Sheet. Should Company and The CW be unable to reach
agreement on the certification of any specific programming as E/I, the series
listed in Exhibit “B” attached hereto are deemed approved by the parties as E/I.

 

e.         Consultant. The CW will, in consultation with Company, have the right
to engage an executive to monitor and approve programming elements. Such
engagement will commence at the start of the 2008/2009 season. All salary
connected with the engagement of the executive chosen hereunder will be split
50/50 between The CW and Company, up to a maximum contribution by Company of
$50,000 per Broadcast Year, payable quarterly. The CW shall provide Company with
a copy of any agreement or other documentation setting forth the salary payable
to such executive charged with monitoring or approving programming elements for
the Block. The CW shall also invoice Company quarterly for the portion of the
Company’s share of the salary due for services rendered by such executive during
the previous quarter.

 

f.         Block Name. The name(s) of the Block and all marks to be used in
connection therewith are subject to consultation with The CW and The CW’s prior
approval, which will be made in a timely fashion. Without limitation to the
foregoing, The CW will have the right to include a presentation credit within
the name of the Block in such size, style of type, color, placement and form as
The CW elects from time to time, in its sole discretion. The name “Kids’ WB!”
and all marks and indicia thereof will not be used in any form. Following the
end of the Term, the right to the name “The CW” and all marks and indicia
thereof will revert to The CW and Company will have no rights thereto. The CW
hereby approves including “4Kids TV” in the name of the Block.

 

 

 

--------------------------------------------------------------------------------



g.         BS&P Approval Rights. All Content will conform to The CW’s broadcast
standards and practices and will comply with all applicable laws and
regulations. The CW will have the right to approve all Content in the Block with
respect to The CW’s clearance policies relating to promotion and advertising and
to The CW’s other operating policies (as The CW may change any of the foregoing
from time to time) (“The CW’s BS&P Approval Rights”). If The CW disapproves of
any portion of any Content with respect to any of the above-listed matters, then
Company will edit the applicable Content segments or submit substitute Content
until such time as The CW has approved Content sufficient to fill the entire
Block. All decisions of the CW’s BS&P department may be unilaterally executed by
The CW if required by time exigencies. Subject to the foregoing CW BS&P Approval
Rights and the terms and conditions set forth herein, Company shall have the
exclusive right to program the Block (including, without limitation, all Content
and scheduling, and the selection and scheduling of promotional announcements,
contests, sweepstakes and promotions), and to produce a Launch Program for each
Broadcast Year. Subject to The CW’s BS&P Approval Rights, 4KAS shall have the
right to sell the National Commercial Time in the Block.

 

h.         Legal Compliance. Company represents and warrants that during the
Term, all Company and third-party Content-related websites, and all activities
related thereto (including without limitation, the promotional and advertising
content, promotions and sweepstakes) shall be in compliance with the CTA, the
Children’s On-line Privacy Protection Act (“COPPA”) and all other applicable
laws and governmental rules and regulations.

 

10.

CW Legacy Programming

 

Within thirty (30) days after signature of this Term Sheet, The CW will provide
to Company a summary of the terms and conditions of its agreements with respect
to (i) television series (other than television series produced by Warner Bros.
Animation) that The CW intends to broadcast in the Block during the 2007/2008
Broadcast Year to which The CW will have rights during the Term, and (ii)
television series that The CW is developing for the 2008/2009 Broadcast Year
(collectively "CW Series"). The CW hereby grants to the Company the right to
include CW Series in the Block in accordance with the terms and conditions of
its license agreements. No CW Series produced by Warner Bros. Animation will be
included in this grant of rights. In the event that The CW has already paid a
license fee with respect to such CW Series and The CW license fee permits
additional broadcasts of such CW Series during the Term, The CW will make such
CW Series available to Company free of charge. In the event that The CW is
required to pay an additional license fee for the right to broadcast such CW
Series in the Block during the Term, The CW will so notify Company in writing of
the same (including the amount of such fee and the number of runs). Company will
have the right to require The CW to pay such additional license fee for the
right to broadcast such CW series in the Block by notifying The CW in writing of
the same. In such event, Company will pay, or reimburse The CW, for the cost of
the license of rights to such CW Series. If The CW has the option to order
additional episodes of any CW Series or the option to extend the term of the
license to The CW of the rights to such CW Series, The CW will advise Company in
writing of the same. Company will have the right to require The CW to exercise
its option to order such additional episodes or extend the term of license by
notifying The CW in writing of the same. In such event,

 

 

--------------------------------------------------------------------------------



The CW will exercise its option and Company will promptly pay, or reimburse, The
CW, for the cost of such additional episodes or the extension of the term of
license with respect to such CW Series.

 

11.

Merchandising Participation

 

a.         CW Merchandising Participation. Company will pay The CW a percentage
of Company’s share of the advances, royalties, and minimum guarantees received
by Company from the exploitation in the Territory of U.S. merchandising rights
to the Content broadcast for no less than thirteen (13) weeks on the Block
during any Broadcast Year (“Broadcast Year Royalties”), as follows:

 

Company’s Share of Broadcast Year Royalties

CW percentage of Company’s Share of Broadcast Year Royalties

$0 - $16,000,000

0%

$16,000,001 - $25,000,000

5%

$25,000,001-$50,000,000

10%

$50,000,001 -

15%

 

For purposes of this Term Sheet, Broadcast Year Royalties shall include 5% of
the amount of net advertising revenues (net of agency’s commissions) earned by
Company and/or affiliates (net of participations payable by Company or
affiliates to unaffiliated third parties, including, without limitation,
licensors or grantors to Company of various rights to the Content broadcast on
the Block) from Internet sites specifically dedicated to the Content broadcast
on the Block during any Broadcast Year or from those portions of general
internet sites (e.g., www.4Kids.TV) specifically dedicated to Content broadcast
on the Block during any Broadcast Year; provided, however, that the foregoing
shall not apply to net advertising revenues from websites devoted to multiplayer
game play such as www.chaoticgame.com (the website where users can play the
Chaotic trading card game online). For purposes of this Term Sheet, the term
"merchandising rights" shall mean any product upon which any copyright or
trademark contained in any series broadcast on the Block may be used or affixed,
including, but not limited to: all items of wearing apparel, hats, shirts,
jackets, shoes, toys, games, board games, toy figurines, stationery,
“back-to-school” products, back packs, lunch boxes, portfolios, pendants,
banners, confectionary items, video games, hand-held video games, computer
games, cellular phone wallpaper and ring tones, published materials and premiums
and promotional items. For the avoidance of doubt, the term "merchandising
rights" does not include motion picture rights, television rights, home-video
rights, Internet rights (except as provided above) or cell phone rights (other
than ring tones and wallpaper) to the series in any and all formats, including,
without limitation, video on demand, Internet streaming of Content to personal
computers or cell phones, whether now known or hereafter invented. The parties
acknowledge that "merchandising rights” subject to this Term Sheet are limited
to such "merchandising rights" actually represented by Company as merchandise
licensing agent or controlled by Company as licensor for, and/or licensee of,
any series broadcast on the Block.

 

Any amounts due the CW pursuant to this Paragraph 11.a. shall be reduced by any
CW Series

 

 

--------------------------------------------------------------------------------



Royalties (net of participations payable by The CW or affiliates to unaffiliated
third parties) as is provided below in Paragraph 11.b. For purposes of this
Paragraph 11 only, the Broadcast Year shall be deemed to start on October 1 of
the applicable Broadcast Year and to conclude on the following September 30. For
the avoidance of doubt, Company’s share of Broadcast Year Royalties shall be net
of participations payable by Company or affiliates to unaffiliated third
parties, including, without limitation, licensors or grantors to Company of
various rights to the Series broadcast on the Block. The Company’s share of
Broadcast Year Royalties shall be calculated for each Broadcast Year and not on
a cumulative basis. The CW’s percentage of Company’s share of Broadcast Year
Royalties shall be computed based on the amounts that fall within the range of
Company’s share of Broadcast Year Royalties set forth in the above table. For
example, if in a Broadcast Year, Company’s share of Broadcast Year Royalties
totals $30 million, The CW shall receive 0% of the first $16 million, 5% of
$16,000,001-$25,000,000 of Company’s share of Broadcast Year Royalties or
$450,000 and 10% of Company’s share of Broadcast Year Royalties between
$25,000,001 and $30 million or $500,000.

 

b.         CW Series Royalties. If Company broadcasts any CW Series on the
Block, and by virtue of Company’s broadcast of such CW Series on the Block, The
CW receives any merchandise or other royalties from the CW Series with respect
to such Broadcast Year (“CW Series Royalties”), the amount of such CW Series
Royalties (net of participations payable by The CW or affiliates to unaffiliated
third parties) will be deducted from any payments due from Company to The CW
pursuant to this Paragraph 11 with respect to the corresponding Broadcast Year.

 

c.         Company Series. Notwithstanding anything herein to the contrary,
Company’s Royalties from series previously broadcast by Company on 4Kids TV on
Fox will be considered Company’s Broadcast Year Royalties hereunder only to the
extent such Company Royalties during any Broadcast Year during the Term exceed a
baseline of Company’s Royalties from such series during the last Broadcast Year
that such series has been broadcast by Company on 4Kids TV on Fox.

 

d.         Related Party Transactions. If Company is acting as both a licensor
and a manufacturer/owner of the product or service, then an imputed royalty will
be recognized for purposes of determining The CW’s participation. The imputed
royalty will be the Company’s share of the customary royalty for a similar
product for a similar property. Company will give prior notice to The CW of all
such arrangements.

 

e.         Total Guarantee Shortfall. Notwithstanding anything herein to the
contrary, in the event that the Total Guarantee received by The CW with respect
to any Broadcast Year during the Term exceeds the amount payable to The CW
pursuant to Paragraph 5.a. above (“Total Guarantee Shortfall”), then any amounts
payable by Company to The CW in respect of The CW's merchandising participation
for that Broadcast Year pursuant to this Paragraph 11 will be reduced by the
amount of such Total Guarantee Shortfall.

 

For example, if Company earns National Commercial Proceeds of $18,000,000 with
respect to a Broadcast Year, Company has paid a Total Guarantee of $15,000,000
to The CW and Company’s share of Broadcast Year Royalties is $20,000,000, then
the Total Guarantee of $15,000,000 paid to The CW will have exceeded the amount
payable to The CW pursuant to Paragraph 5.a. ($18,000,000

 

 

--------------------------------------------------------------------------------



multiplied by 80%= $14,400,000) by $600,000 thus yielding a Total Guarantee
Shortfall. The CW’s merchandising participation for that Broadcast Year pursuant
to this Paragraph 11 would ordinarily be 5% of $4,000,000 or $200,000. However,
since there is a Total Guarantee Shortfall of $600,000, the amount payable to
The CW as its merchandising participation for such Broadcast Year shall be
reduced by the Total Guarantee Shortfall of $600,000. Thus, in such Broadcast
Year, The CW shall not receive any payment of any portion of Company’s share of
Broadcast Year Royalties.

 

f.         Company Statements/Audit. Company shall render a statement of account
to The CW with respect to such Company share of Broadcast Year Royalties within
ninety (90) days following the end of the applicable Broadcast Year. Company
will keep and maintain accurate records of the transactions underlying the
statements of account furnished to The CW. The CW will have the right to audit
and make copies of the books and records of Company insofar as they relate to
this Paragraph. Such audit will take place upon not less than ten (10) business
days written notice during regular office hours and not more than once per
broadcast year. Such audit will be at the sole expense of The CW; provided,
however that if such audit will disclose a deficiency of 5% or more of the
amount due to The CW for the period under audit, Company will pay, in addition
to the deficiency, the reasonable cost for such audit (including, without
limitation, travel and related expenses). This right to audit will not be
extinguished by the termination or expiration of this Term Sheet.

 

g.         The CW Statements/Audit. The CW shall render a statement of account
to Company with respect to such CW Series Royalties within ninety (90) days
following the end of the applicable Broadcast Year. The CW will keep and
maintain accurate records of the transactions underlying the statements of
account furnished to Company with respect to CW Series Royalties. Company will
have the right to audit and make copies of the books and records of The CW
insofar as they relate to this Paragraph. Such audit will take place upon not
less than ten (10) business days written notice during regular office hours and
not more than once per broadcast year. Such audit will be at the sole expense of
Company; provided however, that if such audit discloses a deficiency of 5% or
more of the amount to be credited to Company for the period under audit, The CW
will pay, in addition to the deficiency, the reasonable cost for such audit
(including, without limitation, travel and related expenses). This right to
audit will not be extinguished by the termination or expiration of this Term
Sheet.

 

h.         Merchandising Settle Up. Within one hundred twenty (120) days
following the end of the applicable Broadcast Year, Company shall make payment
to The CW for any amounts due The CW pursuant to this Paragraph 11 after giving
effect to any adjustments that may be required pursuant to Paragraphs 11.b. and
11.e. above.

 

12.

Termination.

 

a.         Insolvency. Upon one month's notice and to the extent permitted by
law, either Company or The CW may terminate this Term Sheet if a petition in
bankruptcy is filed by or on behalf of the other or if the other otherwise takes
advantage of any insolvency law, or an involuntary petition in bankruptcy is
filed against the other and not dismissed within thirty (30) days thereafter,

 

 

--------------------------------------------------------------------------------



or if a receiver or trustee of any of the other’s property is appointed at any
time and such appointment is not vacated within thirty (30) days thereafter.

 

b.         Material Breach. In the event that a party (the “Non-breaching
Party”) believes that the other party (the “Breaching Party”) is in breach of
any of the material terms and conditions of this Term Sheet, then the
Non-breaching Party shall give notice to the Breaching Party of the particulars
of the alleged breach. The Breaching Party shall have a period of fifteen (15)
business days after receipt of the notice to cure the breach. In the event that
the breach is not cured within such fifteen (15) business day period, then the
Non-breaching Party may institute the following dispute resolution procedures:

 

(i) Within five (5) business days following the end of the fifteen (15) business
day cure period, each of Company and The CW shall each designate up to three
senior executives (collectively referred to as “Senior Executives”) to meet in
person, or telephonically, to attempt to negotiate a resolution of the breach.
If after fifteen (15) business days of negotiation, the Senior Executives fail
to resolve the issue concerning the breach, then within five (5) business days,
the issue will be submitted for Mediation administered by JAMS under its
Commercial Mediation Procedures. In the event that the issue is not resolved by
Mediation, then the issue will be submitted within five (5) business days to
final and binding arbitration. The arbitration shall be initiated and conducted
according to either the JAMS Streamlined (for claims under $250,000) or the JAMS
Comprehensive (for claims over $250,000) Arbitration Rules and Procedures,
except as modified herein, including the Optional Appeal Procedure. If Company
is the Breaching Party, the arbitration shall take place at the Los Angeles
office of JAMS, or its successor in effect at the time the request for
arbitration is made. If The CW is the Breaching Party, the arbitration shall
take place at the New York office of JAMS in effect at the time the request for
arbitration is made (the “Arbitration Rules”). The arbitration shall be
conducted in the venue determined as provided above before a single neutral
arbitrator appointed in accordance with the Arbitration Rules. The Arbitrator
shall follow state law of the venue in which the arbitration is taking place of
(" Arbitration Venue") and the Federal Rules of Evidence in adjudicating the
Dispute. The parties waive the right to seek punitive damages and the arbitrator
shall have no authority to award such damages. The arbitrator will provide a
detailed written statement of decision, which will be part of the arbitration
award and admissible in any judicial proceeding to confirm, correct or vacate
the award. Unless agreed otherwise, the neutral arbitrator and the members of
any appeal panel shall be former or retired judges or justices of any state or
federal court with experience in matters involving the entertainment industry.

 

(ii) If any party refuses to perform any or all of its obligations under the
final arbitration award (following appeal, if applicable) within thirty (30)
days of such award being rendered, then the other parties may enforce the final
award in any court of competent jurisdiction in the Arbitration Venue . The
party or parties seeking enforcement shall be entitled to an award of all costs,
fees and expenses, including reasonable outside attorneys’ fees, incurred in
enforcing the award, to be paid by the party against whom enforcement is
ordered. In the event that termination of the Term Sheet ordered as a result of
the expedited commercial arbitration, then such termination may only take place
effective at the end of the Broadcast Year.

 

 

--------------------------------------------------------------------------------



 

 

c.

Change in Advertising Regulations.

 

(i) If any federal (including without limitation FCC) law, regulation or rule or
any other federal action reduces or otherwise limits the amount of commercial
advertising that can be sold in any or all Children’s Programming such that
after the pro-rata reduction of the total commercial time provided for in
Paragraph 6.a. above, the National Commercial Time is less than eight (8)
minutes per hour, then in addition to the rights and remedies that Company has
pursuant to Paragraph 6.a. above, Company shall also have the right to terminate
this Term Sheet by delivering a written notice of termination to the CW. Such
notice of termination shall be effective as of the date set forth therein;
provided, however, that the effective date of any termination may not be earlier
than the effective date of the change in advertising regulations and may not be
earlier than the end of the then applicable Broadcast Year.

 

(ii) If any Children’s Ad Limit bans, reduces or otherwise limits the categories
of permitted advertising that can be broadcast in any or all Children’s
Programming, and the category or categories of advertising that are banned,
reduced or otherwise limited constitute more than 30% of the National Commercial
Proceeds earned from the Block during the preceding Broadcast Year, then in
addition to the rights and remedies that Company has pursuant to Paragraph 6.b.
above, Company shall also have the right to terminate this Term Sheet by
delivering a written notice of termination to The CW . Such notice of
termination shall be effective as of the date set forth therein; provided,
however, that the effective date of any termination may not be earlier than the
effective date of the change in advertising regulations and may not be earlier
than the end of the then applicable Broadcast Year.

 

d.         CW Termination Right. If after any reduction or elimination of the
Total Guarantee or the split of National Commercial Proceeds hereunder and the
share of National Commercial Proceeds paid by Company to The CW is less than
$10,000,000 in any Broadcast Year, The CW will have the right to terminate this
Term Sheet by delivering a written notice of termination to Company. Such notice
of termination shall be effective as of the date set forth therein; provided,
however, that the effective date of any termination may not be earlier than the
effective date of the change in advertising regulations and may not be earlier
than the end of the then applicable Broadcast Year. Notwithstanding the
foregoing, if The CW exercises it right of termination pursuant to this
Paragraph 12 d., Company shall have ten (10) business days within which to pay
The CW the difference between $10,000,000 and the share of National Commercial
Proceeds paid by Company to The CW with respect to such Broadcast Year (“Makeup
Payment”). If Company pays The CW the Makeup Payment within said ten (10)
business days period, The CW’s notice of termination shall be null and void and
this Term Sheet shall continue in full force and effect.

 

e.         Financial Impact of Changes. The parties acknowledge that the
termination of this Agreement by Company pursuant to Paragraph 12.c. above is
predicated upon the reduction in the number of minutes of commercial time per
hour and/or the limits in any category or categories of available advertising on
Children's Programming having an adverse financial impact on the aggregate
amount of National Commercial Proceeds earned during such Broadcast Year. The

 

 

--------------------------------------------------------------------------------



parties, therefore, agree that if in any Broadcast Year in which Company would
have a right of termination pursuant to Paragraph 12.c., the Aggregate Proceeds
earned during the Initial Impacted Year are not materially less than the
Aggregate Proceeds earned from the Block during the Measuring Broadcast Year,
then notwithstanding anything herein to the contrary, Company shall not have the
right to terminate this Term Sheet.

 

f.         Effect of Termination. In the event that either party exercises its
right of termination pursuant to this Paragraph 12 and The CW notifies Company
in writing that The CW wishes to continue to broadcast Children's Programming
from the effective date of termination for one (1) or more Broadcast Years
through the end of the Term, then Company and The CW shall negotiate in good
faith the terms and conditions pursuant to which Company shall provide Content
and/or advertising sales services for the Block for at least one (1) additional
Broadcast Year after the effective date of termination of this Term Sheet.

 

13.

Representations and Warranties

 

a.         Company’s Representations and Warranties. In addition to the
representations and warranties of Company set forth herein, Company further
represents and warrants that:

 

(i) Company has the full right and authority to enter into this Term Sheet, to
provide the Content to The CW and to otherwise completely perform under this
Term Sheet. Company is not aware of any existing, potential, or threatened
claims or litigation which could affect or impair the right of Company to
provide the Content to The CW or to fully exploit all rights to the Content as
permitted hereunder or for Company to sell the National Commercial Time on the
Block during the Term.

 

(ii) Company controls all rights of any nature whatsoever that are or may be
necessary for Company to permit The CW to exercise all rights granted hereunder,
and to allow The CW to transmit or otherwise exhibit, market, exploit, and
promote the Block. In this regard, the Content is either original with Company,
or Company has licensed or otherwise acquired all rights (including without
limitation any copyrights, trademarks and/or other intellectual property rights)
that are or may be necessary for the grant of the license to The CW and the
exploitation of such rights by The CW as contemplated by this Term Sheet.

 

(iii) Subject to Paragraph 13.g. below, The CW’s transmission or other
exhibition, marketing, exploitation, or promotion of the Block will not infringe
the property or personal rights of any third-party, nor violate any law or
regulation.

 

(iv) Company has not provided or promised and Company shall not provide or
promise during the Term any inappropriate or unlawful direct or indirect
payment, bribe or other benefit to any official or employee of (or any person
acting in an official capacity for or on behalf of) any government (including
any department or agency), or other state-owned or administered entity, public
international organization, political party (or candidate or member of such
party), in order to

 

 

--------------------------------------------------------------------------------



affect the exercise of official discretionary authority in relation to the
Content, The CW, or any matter covered by this Term Sheet.

 

(v) Company will conform to the requirements of Section 507 of the Federal
Communications Act (47 U.S.C. §508) concerning broadcast matter and disclosures
required thereunder, insofar as that Section applies to persons furnishing
program material for television broadcasting. Company agrees that, without the
approval of The CW's Broadcast Standards and Practices Department, no program
will include any matter for which any money, service or other valuable
consideration is directly or indirectly paid, or promised to, Company by a
third-party, or accepted from or charged to a third-party by Packager. Company
will exercise reasonable diligence to inform its employees, and other persons
with whom they deal directly in connection with the Content, of the requirements
of Section 507; provided, however, that no act of any such employee or of any
independent contractor connected with any of the Content, in contravention of
the provisions of Section 507, will constitute a breach of the provisions of
this Paragraph unless a director, officer, or senior executive of Company has
notice thereof and fails promptly to disclose such act to The CW. As used in
this Paragraph, the term "service or other valuable consideration" will not
include any service or property furnished without charge or at a nominal charge
for use in, or in connection with, any of the Content "unless it is so furnished
in consideration for an identification in a broadcast of any person, product,
service, trademark, or brand name beyond an identification which is reasonably
related to the use of such service or property on the broadcast", as such terms
are used in Section 507.

 

b.         Company Indemnity. Subject to Paragraph 13.g. below, Company will
indemnify, defend and hold harmless The CW, its joint venturers and their
affiliates, and their officers, directors, employees and agents (collectively
“The CW Indemnitees”) from and against any and all claims, liabilities, suits,
losses, damages, and expenses (including reasonable outside attorneys' fees)
brought by third parties against any of The CW Indemnitees arising out of or
relating to any breach or alleged breach by Company and/or affiliates of any of
its/their duties, obligations, representations and warranties set forth herein.

 

c.         CW Representations. In addition to the representations and warranties
set forth herein, The CW further represents and warrants that:

 

(i) It is authorized to enter into this Term Sheet; and

 

(ii) No content supplied by The CW to be transmitted on the Block will infringe
upon or violate any copyrights, trademarks and/or other intellectual property
rights of any third party.

 

d.         CW Indemnity. Subject to Paragraph 13.g. below, The CW will
indemnify, defend and hold harmless Company and its affiliates (including,
without limitation, 4KAS), and their officers, directors, employees and agents
(collectively “Company Indemnitees”) from and against any and all claims,
liabilities, suits, losses, damages, and expenses (including reasonable outside
attorneys' fees) brought by third parties against any of the Company Indemnitees
arising out of or

 

 

--------------------------------------------------------------------------------



relating to any breach or alleged breach by Company and/or affiliates
(including, without limitation, 4KAS), of any of its/their duties, obligations,
representations and warranties set forth herein.

 

e.         Defense. Upon notice from the indemnified party, the indemnifying
party will undertake the defense of any such claim or suit subject to the
indemnifications as set forth above. In such event, the indemnified party will
have the right to:

 

(i) approve the attorney selected by the indemnifying party, such approval not
to be unreasonably withheld;

 

(ii) be kept informed at all times about such claim or suit; and

 

(iii) approve any settlement offer or agreement (other than one solely for money
damages where the indemnifying party pays the full amount of such settlement),
such approval not to be unreasonably withheld.

 

The indemnified party will have the right to retain its own counsel in
connection with any claim or suit brought or made as set forth hereinabove,
provided that in such event, the indemnified party will pay its own legal
expenses in connection therewith.

 

f.         Music. With respect to all music used in the Content, Company
warrants and represents that Company, at its own expense, will have obtained all
necessary synchronization, master use, non-dramatic performing rights, and any
other applicable rights in each musical composition for the exploitation of the
Content contemplated hereunder; provided, however, that Company need not obtain
non-dramatic performing rights in any musical composition during any period in
which agreements with music performing rights societies (i.e., ASCAP, BMI, and
SESAC) licensing such non-dramatic performing rights in such musical
compositions will cover a majority of commercial television stations licensed by
the Federal Communications Commission. With respect to all music used in the
Content, including, without limitation, music not originally created for the
Content, Company will obtain the right to use such music for the purpose of
advertising and promotion of same; and, with respect to music synchronization
licenses, the license obtained by Company will include the right to use the
music with other footage from the Content (i.e., "out of context") for the
purpose of advertising and promotion of the Content.

 

g.         Regulatory Issues. Notwithstanding anything herein to the contrary
and for the avoidance of doubt, in the event that any of Company’s websites
relating to Content being telecast on the Block do not comply with the CTA and
the regulations promulgated thereunder or any other laws or regulations, Company
shall indemnify The CW Indemnitees against such claims in accordance with the
provisions of this Paragraph 13.b. In the event that any of Company’s Content
that is broadcast on the Block that has been reviewed and approved by The CW’s
broadcast standards and practices does not comply with the CTA and the
regulations promulgated thereunder or any other laws or regulations, The CW
shall indemnify the Company Indemnitees against such claims in accordance with
the provisions of this Paragraph 13.d.

 

 

 

--------------------------------------------------------------------------------



14.

Errors and Omissions Insurance

 

During the Term, each party will obtain and maintain, at its own expense, errors
and omissions insurance from an insurance company maintaining at least an “A”
rating providing adequate protection against any claims, liabilities, suits,
losses, damages and expenses arising out of or relating to the Content, in the
amount of at least $5,000,000 per incident or occurrence, with a reasonable
deductible. Such insurance will remain in full force during the Term and for a
period of three years thereafter. Each party will name the other as an
“additional insured” under such party’s errors and omissions insurance. Each
party will provide the other with thirty (30) days prior written notice of any
termination of such party’s errors and omissions insurance coverage. If
requested by the additional insured party in writing, the named insured party
will provide the additional insured party with a certificate of insurance
confirming that such party is an “additional insured” under the named insured
party’s errors and omissions insurance coverage.

 

15.

Notices

 

All notices and statements required under this Term Sheet will be in writing
addressed to the parties at the addresses above, unless notification of a change
of address is given in writing. All notices will be sent by (i) registered mail,
return receipt requested, (ii) overnight courier (e.g. Express Mail, Federal
Express); or (iii) telefax or e-mail with a follow up copy by regular mail. All
statements of account may be sent by regular mail. The date of mailing will be
deemed the date the notice or statement is received by a party.

 

16.

Relationship Between The Parties

 

No party will represent itself as the agent or legal representative of the other
party for any purpose whatsoever, and no party will have the right to create or
assume any obligation of any kind, express or implied, for or on behalf of the
other party in any way whatsoever. This Term Sheet will not create or be deemed
to create any agency, partnership, or joint venture between the parties.

 

17.

Assignment

 

a.          Assignment. Except as provided herein, neither this Term Sheet nor
the rights granted in this Term Sheet may be sold, assigned, delegated,
sublicensed or otherwise transferred or encumbered, in whole or in part,
including without limitation, by operation of law, by either party without the
prior written consent of the non-assigning party, which consent may be withheld
by the non-assigning party in its sole discretion.

 

 

b.

Permitted Assignments.

 

(i) Notwithstanding anything herein to the contrary, The CW may assign this
Agreement to either of its partners or entities affiliated with or subsidiary to
its partners.

 

 

 

--------------------------------------------------------------------------------



(ii) In the event that the business of the Company is acquired by a third party,
whether by merger, sale of stock, sale of assets or otherwise, such transaction
shall not be deemed to be an assignment requiring notice to, and the prior
written consent of, The CW pursuant to this Paragraph 17 unless the business of
Company is acquired by a Competitor of The CW (as defined below), in which case,
this Term Sheet may not be assigned, whether by operation of law or otherwise,
without the prior written consent of The CW, which consent may be withheld by
The CW, in its sole discretion. For purposes of this Term Sheet, the term
“Competitor” shall mean any company that is the owner of broadcast television
networks or cable television networks. Any attempted sale, assignment,
delegation, sublicense or other transfer or in violation of the provisions of
this Paragraph 17 shall be deemed null and void, and of no effect. Subject to
the restrictions against assignment provided above, this Term Sheet shall be
binding upon and inure to the benefit of the parties, their successors and
assigns.

 

18.

Confidentiality

 

Company and The CW will keep, and will each ensure that its respective officers,
directors, agents, employees and any third party to whom it discloses any terms
of this Term Sheet, as permitted, will keep secret and confidential the terms
and conditions set forth in this Term Sheet. Neither Company nor The CW will,
without the prior written consent of the other, disclose the terms and
conditions set forth in this Term Sheet to any third party (other than to its
outside legal and financial representatives). Notwithstanding anything herein to
the contrary, the parties acknowledge that both Company and the joint venturers
of The CW are public companies or affiliates of public companies that are
obliged under the securities laws to make public disclosure, from time to time,
of material information and that such material information may include certain
information contained in this Term Sheet. In the event that either party, in the
judgment of its outside SEC counsel, is required to disclose any information
contained in this Term Sheet, the disclosing party will promptly notify the
other party in writing. The disclosing party will provide the other party with
the proposed text of any proposed written disclosure regarding information
contained in this Term Sheet for comment by the other party. The disclosing
party will make any reasonable changes that the other party may require in any
written disclosure of information contained in this Term Sheet, it being
understood, however, that the final text of any such disclosure will be
determined by the disclosing party’s outside SEC counsel based on the disclosure
requirements of the securities laws. The CW and Company will mutually approve a
press release to announce this Term Sheet.

 

19.

Attorneys’ Fees

 

In the event that there is any dispute or litigation between the parties
pursuant to this Term Sheet, the parties agree that the prevailing party in any
such dispute will be entitled to recover from the losing party the prevailing
party’s reasonable outside attorneys’ fees arising from such dispute or
litigation.

 

20.

Entire Agreement

 

 

 

--------------------------------------------------------------------------------



This Term Sheet together with any other signed writings by the parties dated on
or after the date of this Term Sheet relating to the subject matter hereof is
intended by the parties as a final and complete expression of their agreement
with respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous agreements, representations and understandings relating to it.

 

21.

Modification and Waiver

 

This Term Sheet may not be modified and none of its terms may be waived, except
in writing signed by all of the parties. The failure of any party to enforce, or
the delay by any party in enforcing, any of its rights will not be deemed a
continuing waiver or a modification of this Term Sheet.

 

22.

Severability

 

If any part of this Term Sheet will be declared invalid or unenforceable by a
court of competent jurisdiction, it will not affect the validity of the balance
of this Term Sheet.

 

23.

Governing Law/Jurisdiction

 

The parties agree that should any litigation be brought by The CW against
Company that is not subject to arbitration as provided above in Paragraph 12,
such litigation will be brought in the State Courts situated in New York, New
York, or in the United States District Court located in New York, New York and
will be governed by the laws of the State of New York as to all matters, without
giving effect to the principles of conflicts of law. The parties agree that
should any litigation be brought by the Company against The CW that is not
subject to arbitration as provided above in Paragraph 12, such litigation will
be brought in the State Courts situated in Los Angeles, California, or in the
United States District Court located in Los Angeles, California and will be
governed by the laws of the state of California as to all matters, without
giving effect to the principles of conflicts of law. The foregoing consent to
jurisdiction and appointment of agent for service of process will not constitute
a general consent to service of process by either party for any purpose except
as provided in this Paragraph.

 

24.

Counterparts

 

Counterpart copies of this Term Sheet may be executed for the convenience of the
parties, and each counterpart will de deemed to be an original instrument.

 

25.

Paragraph Headings

 

The headings of the Paragraphs are for convenience only and in no way limit or
affect the provisions hereof.

 

26.

Force Majeure

 

 

 

--------------------------------------------------------------------------------



Company will not be liable for failure to make available any programming or any
portion thereof, and The CW will not be liable for failure to transmit any such
programming or any portion thereof, by reason of any act of God, equipment
failure, action or claims by any third person, labor dispute, law, governmental
regulation or order, or other cause beyond either party's reasonable control.

 

27.

Effectiveness

 

This Term Sheet shall be effective on the earlier of (i) seven (7) days after
its full execution by the parties, or (ii) the date mutually agreed upon by the
parties.

 

IN WITNESS WHEREOF, the parties have executed this Term Sheet as of the 26th day
of September, 2007.

 

4KIDS ENTERTAINMENT, INC.

THE CW NETWORK, LLC

 

 

By: /s/ Samuel R. Newborn

By: /s/ John D. Maatta

 

Its: Execuvtive VP

Its: COO

 

 

 

 

 

 